DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/21/2022.
Election/Restrictions
Claims 18, 25, and 31 are allowable. The restriction requirement between Group I invention and Group II invention, as set forth in the Office action mailed on 01/05/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/05/2022 is still in effect. Claims 1-17, directed to Group I invention, remain withdrawn from further consideration because they do not all 
This Office Action is in response to the amendments filed on 02/18/2015.
require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 18-37 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method of forming an integrated chip that comprises an n-channel device region laterally adjacent to a p-channel device region, wherein a first patterning process is performed on the first doped film directly contacts the first barrier layer to define a first doped layer within the n-channel device region, and a stack of layers is selectively formed within the p- channel device region, wherein the stack of layers comprises a second barrier layer directly contacts the first barrier layer, a second undoped layer, and a second doped layer in combinations with other claim limitations as required by claim 18.
The search of the prior art does not disclose or reasonably suggest a method of forming an integrated chip that comprises forming a masking layer over the first barrier layer and the first doped layer and with sidewalls defining an opening that is laterally offset from the first doped layer; and forming a plurality of semiconductor layers within the opening and including a second barrier layer, an undoped layer, and a second doped layer, wherein the second barrier layer comprises a Ill-V semiconductor material having a second concentration of elements and is above a bottom surface of the first doped layer in combinations with other claim limitations as required by claim 25.
The search of the prior art does not disclose or reasonably suggest a method of forming an integrated chip that comprises forming a first n-channel device on the first undoped layer and including a first barrier layer directly contacting  the first undoped layer, a first doped layer directly contacting on the first barrier layer, and forming a first p-channel device on the first barrier layer and including a second barrier layer directly contacting the first barrier layer, a second undoped layer and a second doped layer, wherein the first barrier layer and the second barrier layer have different thicknesses in combinations with other claim limitations as required by claim 31.
The dependent claims 19-24, 26-30, and 32-37 are allowable by virtue of the dependence upon the claims 18, 25, and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891